Exhibit 16.1 August 30, 2007 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE:E Cash, Inc. We have read the statements made by E Cash, Inc., which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K/A as part of the Company’s Form 8-K/A report dated August 30, 2007.We agree with the statements concerning our Firm in such Form 8-K/A.We have no basis to agree or disagree with other statements made under Item 4.01. Yours truly, /s/ Meyler & Company, LLC
